Citation Nr: 0928539	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for cervical sprain, 
currently rated as 20 percent disabling. 

2.  Entitlement to an initial compensable rating for 
radiculopathy, right upper extremity. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1988 to 
November 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held in April 2004.  The Board 
previously remanded this case to the RO in August 2004, March 
2006 and April 2007.

In a March 2008 rating decision, the RO granted service 
connection for radiculopathy, right upper extremity, and 
assigned a noncompensable rating for this disability, 
effective November 20, 2007.  Because this action by the RO 
in effect resulted in a separate rating for a symptom which 
was considered part and parcel of the service-connected 
cervical sprain, the Board believes that this issue should 
also be viewed as being in appellate status.  The Board also 
notes that the Veteran's representative has included argument 
regarding the right upper extremity in a July 2008 statement 
in support of appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the Board's April 2007 remand, in September 2007, the 
Veteran submitted an authorization form indicating that she 
had received treatment in May 2007 for her neck and back pain 
at the Cambridge, Maryland VA Outpatient Clinic.  Further, a 
November 2007 VA examination report noted that the Veteran 
had an EMG scheduled on December 28, 2007 at the Baltimore, 
Maryland VA Medical Center.  However, none of these VA 
records have been associated with the claims file.  Thus, 
while the Board regrets further delaying appellate review, as 
VA medical records are constructively of record and must be 
obtained, the RO should obtain these VA treatment records.  
See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 
(1992).
   
Further, the Board notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from the Cambridge, Maryland VA 
Outpatient Clinic and the Baltimore, 
Maryland VA Medical Center that have not 
previously been associated with the 
claims file.   

3.  Thereafter, both the cervical sprain 
and the right upper extremity 
radiculopathy rating issues should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
as to both issues, and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


